UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2257



JOSEPH NYENTCHO,

                                                         Petitioner,

          versus


ALBERT R. GONZALES,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-924-954)


Submitted:   June 22, 2007                 Decided:   July 26, 2007


Before NIEMEYER, TRAXLER, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, P.C., Washington, D.C.,
for Appellant. Rod J. Rosenstein, United States Attorney, James A
Frederick, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph   Nyentcho,   a    native    and     citizen   of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen proceedings.                       We

have reviewed the record and the Board’s order and find that the

Board did not abuse its discretion in denying the motion to

reconsider. See 8 C.F.R. § 1003.2(a) (2006); Barry v. Gonzales, 435

F.3d 741, 744 (4th Cir. 2006), cert. denied, 127 S. Ct. 1147

(2007). Accordingly, we deny the petition for review for the

reasons stated by the Board.           See In re Nyentcho, No. A97-924-954

(B.I.A. Nov. 2, 2006).        We dispense with oral argument because the

facts   and    legal   contentions      are    adequately    presented      in   the

materials     before    the   court    and     argument    would    not    aid   the

decisional process.



                                                                PETITION DENIED




                                       - 2 -